Title: To Thomas Jefferson from J.A. Storrow, 18 January 1825
From: Storrow, J.A.
To: Jefferson, Thomas


Sir
Farley
Jan: 18th ‘25
Permit me to use the name ne of your antient friends—that of Mr William champe Carter whose son in law I am—as my means of introduction.The bearer is a young gentlemen of Fauquier, the son of a particular friend. He is destined for the University & proceeds to charlottesville for specific information respecting his future course—the time when the Lectures are to commence, the requisites for admission & whatever else that may bear upon his prospects of instruction.At the request of his respectable father I have taken the liberty to refer him to you. Will you be pleased to satisfy his inquiries. I need not ask you to be kind to him.I have no knowledge of the requisites for admission nor of the credentials the young man may have with him. I offer my own assurance however of the entire excellence of his morals. He has studied, & with assiduity, under a neighbouring Instructor. He is amiable & modest and of more than common native capacity. His name is Bower. The son of Mr William Bower of FauquierIt affords me pleasure to address you even in this distant manner & to offer the expressions of my profoun respect & venerationJ A Storrow